Citation Nr: 0522025	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  99-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's right knee disability is manifested by pain 
on motion and tenderness, with flexion limited to 90 degrees, 
and extension unlimited to 0 degrees.  There is no indication 
of instability, crepitus, or effusion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a right knee disability are not met.  §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, DC 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
April 2002 and May 2004 that told the veteran what was 
necessary to substantiate his claim.  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC) and Supplemental Statements of the Case (SSOCs), 
he was provided with specific information as to why his claim 
seeking an increased rating was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's April 2002 and May 2004 letters notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claims.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of an October 2002 SSOC.  Thus, the Board considers VA's 
notice requirements are met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, and 
provided the veteran with several VA examinations.  The 
veteran has not indicated that there is additional evidence 
available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In January 1999, the veteran filed a claim seeking an 
increased rating for his right knee disability.  By rating 
decision dated in May 2005, the veteran's disability rating 
for his right knee was increased to 10 percent, effective 
from January 1999.  The veteran has continued to appeal, 
seeking a higher rating. 

VA treatment notes, dated from 1989 to 1997, reveal that the 
veteran has complained of pain in his right knee.  The 
treatment notes are primarily related to the veteran's other 
disabilities, that are not at issue in the current appeal.

The veteran underwent a VA examination for his right knee in 
February 1999.  The veteran complained of knee pain, with 
radiation to the right arm, leg and shoulder.  The veteran 
reported taking Sulindac to control the pain and he reported 
that his right knee pain was worse after use such as walking 
or doing yard work.  The examiner noted that the veteran used 
crutches and an ankle brace.  There were no episodes of 
dislocation or recurrent subluxation of the knee and no 
constitutional signs of inflammatory arthritis.  On 
examination the veteran complained of severe pain in his knee 
although he appeared to move his knee normally when he sat.  
There was no sign of effusion or edema.  X-rays revealed mild 
degenerative joint disease of the right knee.

The veteran underwent a second VA examination in May 2002.  
The veteran complained of severe right knee pain on the 
anterior and posterior aspect and stated that he could not 
squat or do other activities.  The veteran was continuing to 
take Sulindac for his knee pain.  The veteran reported that 
his knee felt worse after extended use and felt better after 
rest or with medication.  The examiner noted no history of 
dislocation or recurrent subluxation of the right knee.  As 
far as functional limitation, the examiner noted that the 
veteran was not able to walk long distances or enjoy 
activities in the country as he would like to.  The veteran 
stated that pain prevented him from getting up on a stretcher 
for examination.  The veteran stood with good balance and 
coordination.  Based on visual examination as the veteran sat 
and stood, the examiner noted the range of motion of the 
right knee to be flexion to 110 degrees and extension to 0 
degrees.  Visually there was no dislocation, no subluxation, 
no edema, no tenderness, no effusion, no redness, and no heat 
by palpation.  There was no muscle atrophy noted. The 
examiner noted his opinion that the mild degenerative 
arthritis of the right knee shown by X-ray in 1999 was not 
related to the service-connected right knee disability, but 
rather was due to the natural process of aging.

The veteran had another VA examination in June 2004.  The 
veteran complained of pain and loss of strength in the knee.  
The examiner  noted the veteran was walking without crutches 
or a brace.  The examiner noted the veteran's activities are 
limited due to his knee disability including being unable to 
go fishing as he would like.  On examination the veteran had 
full extension of his right knee to 0 degrees and 70 degrees 
of flexion when lying down, but 90 degrees of flexion was 
noted when he was seated.  It was difficult for the examiner 
to note weakness or instability or tenderness due to the 
veteran's knee pain.  There was tenderness to palpation on 
the right knee bony structure and weakness of the right knee 
extensor muscle quadriceps with a muscle strength of 4/5.  
The examiner stated that it was impossible to determine 
additional limitation due to pain based on the inability to 
examine the veteran closely and because it was impossible to 
differentiate between the service-connected right knee 
disability, and the non-service connected degenerative joint 
disease of the right knee.
 
Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  The words "slight", 
"moderate" and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decision is "equitable and just".  38 C.F.R. § 4.6 (2003).  
Here, the evidence does not establish that there is recurrent 
subluxation or instability of the right knee.  The VA 
treatment notes from 1989 to 1997 indicate no instability, 
and the February 1999, May 2002, and June 2004 VA 
examinations did not find any evidence of recurrent 
subluxation or instability.  There is no basis to find more 
than a slight impairment of the right knee due to recurrent 
subluxation and lateral instability, and thus no basis for a 
rating in excess of the current 10 percent for the veteran's 
right knee disability.  38 C.F.R. § 4.71a, DC 5257 (2004).

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The most recent VA 
examination, in June 2004 indicated the veteran had flexion 
of 70 degrees when lying down, but flexion of 90 degrees of 
the right knee was observed when he was seated.  The May 2002 
VA examination indicated flexion to 110 degrees.  The 
veteran's right knee disability does not warrant a 
compensable rating based on limitation of flexion.  38 C.F.R. 
§ 4.71a, DC 5260.

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 
percent), 20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71, Diagnostic 
Code 5261.  The VA examinations all indicate that the 
veteran's extension of the right knee is full (i.e. to 0 
degrees).  Therefore, a rating in excess of the current 10 
percent is not warranted for the right knee under DC 5261.  
38 C.F.R. § 4.71a, DC 5261 (2004).  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2004).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain in 
the right knee, and the VA treatment notes and VA examiners 
found evidence of pain on extended use.  However, there is no 
evidence that the veteran is severely limited in his 
activities, as he can walk, drive, and generally function, 
although it is difficulty for him to walk long distances and 
he is unable to enjoy some leisure activities.  Given that he 
has a nearly full range of motion, no sign of instability, 
and no evidence of subluxation of the right knee, the Board 
finds that any pain and loss of function does not more 
closely approximate the criteria for a rating in excess of 
the current 10 percent.  There is no basis for an increased 
rating under the Rating Schedule.  38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2003), DeLuca, 8 Vet. App. 202.

Lastly, the Board notes that there is X-ray evidence of 
arthritis of the right knee, but that the VA examiner in May 
2002 stated his opinion that the arthritis was not related to 
the veteran's service-connected disability, but rather, was 
due to the usual aging process.  In light of this opinion, 
the Board finds there is no basis for a separate rating for 
arthritis of the right knee.


ORDER

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling, is 
denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


